Citation Nr: 1712533	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran  


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In October 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.  

The Board initially remanded this issue in February 2015.  In May 2016, the Board remanded the Veteran's claim for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an August 2016 supplemental statement of the case (SSOC).  

The Board notes that in the previous decision issued in May 2016, it denied the Veteran's claim for service connection for varicose veins.  

The Board further notes that service connection has been established for generalized joint pain diagnosed as arthralgia, calcaneal Achilles and plantar enthesopathy, right ankle.  The Veteran also seeks to substantiate the claim for service connection of a back disability as secondary to this condition, i.e., limping and altered gait caused thereby.  See February 2, 2015, Written Brief Presentation.  


FINDING OF FACT

The Veteran does not have a current disability of the back that manifested during, or as a result of, active military service, nor does he have a current disability of the back that was caused by, or aggravated by, a service-connected disability.  

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a back disability, to include as secondary to a service-connected disability, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties  

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A notice letter dated August 2008 complied with VA's duty to notify.  Specifically, the letter notified the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.  

The Board also finds that the duty-to-assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, not obtained relevant, available evidence.  VA has obtained examinations with respect to the claim decided herein.  As previously indicated, the claim of service connection for a back disability was remanded in May 2016 to, among other things, afford the Veteran a VA addendum medical opinion that provides the nature and etiology of his claimed back disability.  

In August 2016, VA provided an addendum to the April 2015 examination on the Veteran's claimed back disability.  The Board finds that the August 2016 VA examination report is adequate, as it is predicated on a full reading of the STRs as well as the private and VA medical records contained in the claims file.  The examiner considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided a complete rationale for the opinion stated.  As such, the Board finds that the August 2016 VA addendum medical opinion is adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr. v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board concludes that there has been substantial compliance with the May 2016 Board Remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  Accordingly, the duty to assist is also met.  

II.  Service Connection  

The Veteran contends that he is entitled to service connection for a back disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a back disability that manifested during, or as a result of, active military service, or, a disability that was either caused by or aggravated by a service-connected disability.  As such, the claim of entitlement to service connection for a back disability is not warranted.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).  

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, an increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence to the issue of medical causation.  See 38 C.F.R. § 3.159 (2016); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

The Veteran's service treatment records do not reflect that he suffered a chronic injury to the back during active military service.  He denied suffering from back pain in February 1981.  An October 1982 in-service treatment note reflects that the Veteran slipped and fell down the stairs following a shower.  It was noted that there was a contusion to the lower back.  The Veteran complained of pain to the lower back.  He was diagnosed with a lower back contusion.  The service treatment records contain no further evidence of injury to the back or complaints of symptomatology associated with the back, and according to the Veteran's February 1986 release from active duty examination report, an evaluation of the spine was deemed to be normal.  He himself also denied having, or ever having had, recurrent back pain.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic disability of the back at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic disability of the back, or chronic symptomatology, within one year of his separation from active duty.  The next record of complaints associated with the back is a private treatment record dated September 1987.  A private physician with the initials J.G. noted that the Veteran had been in a motor vehicle accident at that time, and as a result suffered injuries to the head, neck, and lower back.  Dr. G. described the nature and extent of the Veteran's injuries as cervical sprains and strains, headache, cervical subluxation complex, lumbar sprains and strains, and lumbar subluxation complex.  It was further noted that the Veteran did not suffer from any other disabling conditions not due to the motor vehicle accident. 

The record also contains treatment notes signed by a private physician with the initials J.M. that show that the Veteran suffered low back pain since September 1999, more than 13 years after service.  Dr. M did not suggest any relationship between this condition and military service, nor did he suggest that the Veteran's symptoms regarding the back had been chronic since within one year of separation from active duty.  

In March 2009, a VA examination was conducted for the Veteran's claimed back disability.  The examiner's diagnosis was lumbago/mild compression of T-11 vertebra.  The examiner noted that he could not resolve whether the Veteran's back condition was sustained in service without resorting to mere speculation.  In addition, the VA examiner indicated that the Veteran's back condition was most likely caused by several factors, including aging, weight, previous injury and his current profession.  The examination report notes that the Veteran was an aviation mechanic at the time.  Thus, as there are several factors to the Veteran's back disability, the examiner was unable to conclusively determine whether the injury was a result of an in-service occurrence without resorting to mere speculation.  

As previously stated, the Veteran's representative submitted a brief in February 2015, which asserted the Veteran's claim for service connection of the back disability as secondary to his established service connected right ankle condition.  In furtherance of substantiating this claim, the Veteran was afforded another VA examination in April 2015.  Upon examining the Veteran and the claims file, the examiner noted that the back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

The April 2015 VA examiner indicated that while in service, the Veteran did not seek any treatment for his back after the October 1982 fall from the stairs.  In addition, the February 1986 separation report does not include any reference for recurrent back pain.  The Board again notes that the Veteran specifically denied this.  The examiner noted that since the October 1982 incident, the Veteran first reported low back pain post-service in September 1987, when he suffered injuries from a motor vehicle accident.  The report also indicates that the Veteran was diagnosed with degenerative disc disease (DDD) after his military service.  It further notes the Veteran's documented obesity.  The examiner indicated that DDD is typically due to wear and tear of aging; however, additional risk factors would include trauma, such as that associated with a motor vehicle accident and obesity.  Thus, the examiner concluded that it is less likely than not that the Veteran's back disability began during service or is related to service.  However, the examiner did not address whether the back disability is secondary to the service-connected right ankle condition.  

In May 2016, the Board remanded the Veteran's claim of service connection with a back disability to, among other things, obtain an opinion to determine whether the Veteran's back disability was caused or aggravated by his service-connected right ankle disability, to include by means of an altered gait, limp, or abnormality of movement of balance.  Specifically, the examiner was requested to provide an addendum to the April 2015 medical opinion and address the Veteran's submitted literature that suggested a causal relationship between antalgic gait, an ankle injury, and degenerative changes of the spine.  

In response, the Veteran was afforded another VA medical opinion in August 2016.  Again, the examiner noted that the Veteran's DDD was less likely than not incurred in or caused by the in-service October 1982 fall or repetitive strenuous labor, as the spine was deemed to be normal at the time of the Veteran's separation from the military.  In addition, the examiner noted that there are other factors, to include the Veteran's documented obesity and his post-service motor vehicle accident, that are known risk factors for DDD.  With regard to the Veteran's secondary claim related to his service-connected right ankle, the examiner indicated that the claims file does not include any reports of chronic back pain after the right ankle injury in service.  Furthermore, the examiner's review of the Veteran's submitted literature reveals that an acute ankle sprain is not a risk factor for the development of spinal degenerative process.  In addition, most ankle sprains resolve in six to eight weeks.  The examiner further noted that she could not find any evidence of a chronic limp related to the Veteran's ankle sprain while in service.  Moreover, the Veteran's lumbar DDD, which is typically due to wear and tear, was not diagnosed until 2000.

In addition, the examiner indicated that antalgic gait or a painful gait occurs when one experiences pain in the lower leg while walking.  It is further noted that common causes of antalgic gait include trauma to the hip, knee, ankle, leg, or foot.  In the February 2009 VA examination, the Veteran was noted to have antalgic gait; however, he was also noted to have hip, knee, and back pain, all of which can result in an antalgic gait.  In February 2009, the Veteran's ankle was deemed to be negative for pain, and with good range of motion.  During the April 2015 VA examination, the Veteran reported a mild limp.  As noted in the August 2016 addendum, the record does not include any reports that show that the Veteran had significant on-going ankle pain in service that would have resulted in an antalgic gait.  The examiner further indicated that it would take a significant limp over years to result in a mechanical torque to the back that could result in degenerative back conditions or contribute to back pain.  

Thus, upon examining the Veteran and reviewing the evidence of record, the examiner opined that it is less likely than not that the Veteran's DDD lumbar spine was aggravated by his service connected right ankle disability.  

The Veteran's service treatment records do not reflect that he suffered from a chronic back condition or chronic symptomatology during his active military service.  The evidence of record does not reflect that the Veteran developed a degenerative condition such as arthritis within one year of his separation from active duty.  The competent and credible post-service evidence also does not reflect that the Veteran suffers from a current disability of the back that manifested during, or as a result of, active military service, or, that he currently suffers from a disability of the back that was caused by, or aggravated by, a service-connected disability.  Finally, the VA examiners of record concluded that it was less likely than not that the Veteran suffers from a current back disability that manifested during, or as a result of, active military service.  The April 2015 VA examiner opined that it was less likely than not that the Veteran's current back disability manifested during, or as a result of, active military service.  The examiner noted that the Veteran was diagnosed with DDD of the lumbar spine after his military discharge.  Further, despite the October 1982 fall down the stairs while in service, the Veteran first reported back pain after his September 1987 motor vehicle accident, which occurred more than one year after separation from service.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current back disability that manifested during, or as a result of, active military service.  

The preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current disability of the back that was either caused by, or aggravated by, a service-connected disability.  In an August 2016 addendum, the VA examiner further opined that it was less likely than not that the Veteran suffers a current back disability proximately due to or the result of the Veteran's service-connected right ankle disability.  The August 2016 examiner noted that the record does not include any reports that show that the Veteran had significant on-going ankle pain in service that would have resulted in an antalgic gait.  The examiner further indicated that it would take a significant limp over years to result in a mechanical torque to the back that could result in degenerative back conditions or contribute to back pain.  

The Board recognizes that the Veteran believes that he is entitled to service connection for a back disability.  In an October 2016 statement, the Veteran stated that his back condition was due to incidents that occurred during military service.  He further stated that his back injury was aggravated due to his long term gait caused by a right ankle injury.  However, the record does not reflect that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking a current back disability to an event or injury in military service, or, offer an opinion linking a current disability to a service-connected disability such as a right ankle condition, to include as due to a long-term self-diagnosed gait issue.  The competent medical evidence of record from VA physicians concluded that it was less likely than not that a current back disability manifested during, or as a result of, active military service, and that it was less likely than not that this condition was caused by, or aggravated by a service-connected condition, noting that there are no reports of chronic back pain after the right ankle injury in service.  

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of the-doubt doctrine is therefore not for application, and the Veteran's claim of entitlement to service connection for back disability must be denied.  See 38. U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for a back disability is denied.  



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


